The State on relation of Grace Lamb brings this action in Mandamus against Rollin Swisher and William Bundy as the State Civil Service Commission. It was alleged that Lamb held the position of stenographer in the office of the State Civil Service Commission, said position being in the classified service of the state. It is further stated that Lamb has not been guilty of any causes for remo.ai en a.unrated under the statute; but that because of ill health she was compelled to take a leave of absence on June 16, 1924, and on Feb. 28, 1925 the State Civil Commission informed her that said leave of absence had terminated; that on March 23, 1925, the office of the commission was notified that she was ready and willing to return to her position, and that said Commission refused and still refuses to permit said Grace Lamb to return to and perform her duties of said position.
It is claimed that under 486-14 GC. the appointment of a successor to her position was an emergency appointment and a temporary one, made necessary by sickness and disability of Grace Lamb; that the State Civil Service Commission had no authority or right to permanently disqualify her from her position during her sickness.
Letters from the Commission to Lamb show that she had not been dismissed or discharged from the service but that it had been found necessary to terminate her leave.
It is claimed by Lamb that she had not been away from the services a year from the date of her sickness, June, 1924; that the commission in January, 1925, gave her a leave not to exceed one year; that on Feb. 28, 1925, without notice they notified her that her position had been filled by a permanent appointment.
Miss Lamb, it is contended, under the civil service law, is entitled to the position she occupied when she became ill, and she cannot be shifted from commission to commission and from job to job although at the same salary. Either the civil service law protects her in the position she occupied, or it does not.